416 F.3d 513
David McFARLAND, Parent and Next Friend of Stephen and Daniel McFarland; Ronald Jeffrey Pittenger, Parent and Next Friend of Brandon Pittenger; Anthony Underwood, Custodial Parent and Next Friend of Max Aubrey, Plaintiffs,Crystal D. Meredith, Custodial Parent and Next Friend of Joshua Ryan McDonald, Plaintiff-Appellant,v.JEFFERSON COUNTY PUBLIC SCHOOLS, Defendant,Jefferson County Board of Education; Stephen W. Daeschner, Superintendent, Defendants-Appellees.
No. 04-5897.
United States Court of Appeals, Sixth Circuit.
Argued: June 9, 2005.
Decided and Filed: July 21, 2005.

Appeal from the United States District Court for the Western District of Kentucky at Louisville. No. 02-00620 — John G. Heyburn II, Chief District Judge.
Teddy B. Gordon, Louisville, Kentucky, for Appellant.
Francis J. Mellen, Jr., Wyatt, Tarrant & Combs, Louisville, Kentucky, for Appellees.
Francis J. Mellen, Jr., Byron E. Leet, Wyatt, Tarrant & Combs, Louisville, Kentucky, for Appellees.
Amy D. Cubbage, Sheryl G. Snyder, Bridget H. Papalia, Frost, Brown & Todd, Louisville, Kentucky, Morgan G. Ransdell, Kentucky Commission on Human Rights, Louisville, Kentucky, Chester Darling, Citizens for the Preservation of Constitutional Rights, Andover, Massachusetts, Michael Williams, Robert J. Roughsedge, Citizens for the Preservation of Constitutional Rights, Boston, Massachusetts, Maya R. Kobersy, John W. Borkowski, Maree Sneed, Hogan & Hartson, Washington, D.C., Albert H. Kauffman, the Civil Rights Project at Harvard University, Cambridge, Massachusetts, Chinh Quang Le, Naacp Legal Defense & Educational Fund, New York, New York, for Amici Curiae.
Before: NORRIS and DAUGHTREY, Circuit Judges; JORDAN, District Judge.*
OPINION
PER CURIAM.


1
Plaintiff Crystal Meredith, on behalf of her son Joshua Ryan McDonald, appeals the decision of the district court to uphold the student assignment plan of the Jefferson County Public Schools, which includes racial guidelines. The district court concluded that the assignment plan met the constraints of the Equal Protection Clause of the Fourteenth Amendment because the school board had a compelling interest to use the racial guidelines and applied them in a manner that was narrowly tailored to realize its goals. McFarland v. Jefferson County Public Schools, 330 F.Supp.2d 834 (W.D.Ky.2004).


2
Because the reasoning which supports judgment for defendants has been articulated in the well-reasoned opinion of the district court, the issuance of a detailed written opinion by this court would serve no useful purpose.


3
The judgment of the district court is affirmed.



Notes:


*
 The Honorable R. Leon Jordan, United States District Judge for the Eastern District of Tennessee, sitting by designation